UNITED STATES DISTRICT COURT F i kL. E b
FOR THE DISTRICT OF COLUMBIA FEB -3 2020

Clerk, U.S. District & Bankruptcy
Courts for the District of Columbia

Paul A. Fajana, )
Plaintiff,
Vv. Civil Action No. 19-3160 (UNA)
Jeffrey R. Howard et al.,
Defendants.
MEMORANDUM OPINION

 

Plaintiff, appearing pro se, has filed a motion under Rule 60(b) of the Federal Rules of
Civil Procedure for relief from the order entered on October 31, 2019, which dismissed this action
on the ground of absolute immunity. See Mem. Op. [Dkt. 3]. In its discretion, a court may relieve
a party from a final judgment, order or proceeding for any one of six enumerated reasons. See
Fed. R. Civ. P. 60(b)(1)-(6).’ Plaintiff invokes paragraph four, which authorizes relief from a void
judgment, Plaintiff's puzzling assertions and exhibits fail sorely to establish any defects in the

judgment or to support any other ground for relief. Therefore, his motion is denied. A separate
{

Ay>

Date: January d\_, 2020 Unitéd States District Judge

order accompanies this memorandum opinion.

   
